SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1391
CAF 12-01012
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND VALENTINO, JJ.


IN THE MATTER OF HANNAH L., CALEB L.,
ALANNA L., NINA L., JULIEN L., DEVIN L.
AND NATHANIEL L.
------------------------------------------         MEMORANDUM AND ORDER
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES,
PETITIONER-RESPONDENT;

DWAYNE L., RESPONDENT-APPELLANT.


DAVID J. PAJAK, ALDEN, FOR RESPONDENT-APPELLANT.

JOSEPH T. JARZEMBEK, BUFFALO, FOR PETITIONER-RESPONDENT.

DAVID C. SCHOPP, ATTORNEY FOR THE CHILDREN, THE LEGAL AID BUREAU OF
BUFFALO, INC., BUFFALO (CHARLES D. HALVORSEN OF COUNSEL).


     Appeal from an order of the Family Court, Erie County (Margaret
O. Szczur, J.), entered May 18, 2012 in a proceeding pursuant to
Family Court Act article 10. The order, among other things,
adjudicated respondent’s seven children to be neglected by him.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: In this proceeding pursuant to Family Court Act
article 10, respondent parents appeal, respectively, from orders
adjudicating their seven children to be neglected by them. Contrary
to the parents’ contentions, Family Court’s finding of neglect is
supported by the requisite preponderance of the evidence (see Family
Ct Act § 1046 [b] [i]). The “child[ren]’s out-of-court statements may
form the basis for a finding of neglect as long as they are
sufficiently corroborated by other evidence tending to support their
reliability” (Matter of Nicholas L., 50 AD3d 1141, 1142; see § 1046
[a] [vi]). We agree with the parents that neither the repetition by
each child of his or her own account nor the strong inference drawn
against the parents for failing to testify can establish corroboration
where it otherwise does not exist (see Matter of Iyonte G. [Charles
J.R.], 82 AD3d 765, 767). In this case, however, the out-of-court
statements of the three oldest children adequately cross-corroborated
one another (see Matter of Nicole V., 71 NY2d 112, 124), and
established that the parents engaged in acts of domestic violence in
the presence of the children (see Matter of Lindsey BB. [Ruth BB.], 70
AD3d 1205, 1207). The evidence further established that the parents
routinely allowed the oldest child, then 10 years old, to supervise
                                 -2-                          1391
                                                         CAF 12-01012

and discipline his six younger siblings in the parents’ absence (see
Matter of Shayna R., 57 AD3d 262, 262-263; see also Matter of Donell
S. [Donell S.], 72 AD3d 1611, 1612, lv denied 15 NY3d 705; Matter of
Alan B., 267 AD2d 306, 307). The record also supports the court’s
finding that the parents coerced the children into not being truthful
with the persons investigating the allegations against the parents.

     We reject the parents’ further contention that petitioner failed
to establish a causal connection between their conduct and any
impairment or risk of impairment to the children (see generally
Nicholson v Scoppetta, 3 NY3d 357, 369). Viewed as a whole, “the
evidence shows that [the oldest girl] suffers from extreme distress,
the source of which is her home environment” (Matter of Maria A., 118
AD2d 641, 642; see Matter of Theresa CC., 178 AD2d 687, 689), and that
the physical, mental or emotional condition of all of the children was
in imminent danger of becoming impaired due to the parents’ “ ‘pattern
of inattention to the child[ren]’s need for a safe environment’ ”
(Alan B., 267 AD2d at 307).




Entered:   January 3, 2014                      Frances E. Cafarell
                                                Clerk of the Court